Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The terminal disclaimer filed on 4-28-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10434015 and 9763833 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: Olsen, formerly relied upon does not teach or suggest an adhesive composition (or use thereof) having non neutralized dry particles of polyacrylic acid and partially neutralized dry particles of polyacrylic acid dispersed in the adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

JCM
5-12-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765